Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed December 23, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 10-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “configured as” on line 3 of claim 1 and line 5 of claim 8 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Does the seal apparatus actually have a three-piece construction or is it merely designed to have a three-piece construction?  Recitations such as “design” on line 3 of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2613986 in view of Hindman (US 2015/0068686).  FR 2613986 discloses a door sealant system, comprising:
a seal apparatus 17 placed around a door assembly 4;
wherein the seal apparatus is configured as a one-piece design and includes two ends (not numbered, but shown in figure 9), wherein each of said two ends is disposed at a respective one of sides of the door assembly 4;
an air source 18 configured to supply air into the seal apparatus; 

wherein the first valve is coupled to the air source 18, the first valve configured to inject air into the seal apparatus 17 at a rate slow enough to allow the door assembly 4 to fully close before the seal apparatus expands to push against the door assembly, 
wherein the second valve 19 is coupled to the seal apparatus 17, the second valve configured to release air from the seal apparatus at a rate quick enough to allow the seal apparatus to substantially deflate before the door assembly is opened (claim 1);
wherein the door assembly 4 is a roll-up door assembly having a plurality of panels (claim 2);
wherein the seal apparatus 4 includes an elastic membrane (not numbered, but shown in figure 7) which is an elongated tube disposed around a perimeter of the door assembly to apply an outward force against the plurality of panels when the elongated tube is expanded (claim 3);
wherein the first valve is an air regulator valve (claim 4);
wherein the second valve 19 is a release valve (claim 5).
FR 2613986 is silent concerning a three-piece design seal apparatus and the second valve coupled to the two ends of the seal apparatus.
However, Hindman discloses a door sealant system, comprising: a seal apparatus 16 placed around a door assembly 18; wherein the seal apparatus is configured as a three-piece design 16a, 16b, 16c (fig. 2) and includes two ends (labeled below), wherein each of said two ends is disposed at a respective one of sides of the door assembly 18;

wherein the air supply line 30 is coupled to the two ends of the seal apparatus 16 to allow the air to be released through the two ends at a quicker rate than if the supply is coupled to only one end of the seal apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the seal apparatus of FR 2613986 with a three-piece design, as taught by Hindman, to reduce the cost of manufacturing the seal apparatus and to increase the ease with which a repair can be made to the seal apparatus.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect the second valve 19 of FR 2613986 to both side ends of the seal apparatus 17, as taught by Hindman, to increase the flow rate of air into and out of the seal apparatus.

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2613986 in view of Hindman as applied to claims 1-5 above.  FR 2613986, as modified above, is silent concerning the specific method by which the door and seal assembly are used.
However, the use of the apparatus of FR 2613986, as modified above, would inherently lead to the method steps set forth in claims 8 and 15.
	With respect to claim 15, wherein controlling the first rate comprises injecting the pressurized air into the seal apparatus 17 to expand an elastic membrane of the seal apparatus 17 and to apply an outward force against panels of the door assembly.

s 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2613986 in view of Hindman as applied to claims 8 and 15 above.  Hindman discloses a control valve 42 which is automatically and electrically controlled as set forth on lines 11-14 of paragraph 36 (claim 10), wherein the control valve 42 is automatically and electrically controlled using an electric solenoid valve as set forth on lines 11-14 of paragraph 36 (claim 11), and wherein the control valve is automatically and electrically controlled via wireless communication as set forth on lines 11-14 of paragraph 36 (claim 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the air regulator valve of FR 2613986, as modified above, with an automatic, electrically controlled solenoid with wireless communication, as taught by Hindman, to more accurately control the position of the valve and concomitant air pressure and to enable a user to remotely control the position of the valve.


    PNG
    media_image1.png
    1473
    1020
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1422
    1102
    media_image2.png
    Greyscale


Response to Arguments
With respect to applicant's arguments filed December 23, 2021, the examiner respectfully disagrees.
The applicant’s comments concerning the three-piece design of the seal apparatus are moot in view of the new grounds of rejection.
With respect to the applicant’s comments concerning both valves comprising the valve 19, the examiner respectfully disagrees.  As note in the above marked up copy of figure 9 of FR 2613986, the first valve comprises the regulator valve while element 19 comprises the second valve.
The applicant’s comments concerning claim 7 are moot in view of the new grounds of rejection.  It should also be noted that claim 7 has been cancelled by the current amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/GREGORY J STRIMBU/           Primary Examiner, Art Unit 3634